ALLOWABILITY  NOTICE

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/8/21 to the non-final Office action of 5/28/21 is acknowledged. Claims 1, 2, and 4-9 are currently pending.

Reasons for Allowance

Claims 1, 2, and 4-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 have been amended to incorporate the allowable subject matter of claim 3 (see the non-final Office action of 5/28/21 for the statement of reasons for the indication of allowable subject matter of claim 3). Therefore, claims 1 and 9 and remaining claims depending therefrom are now allowable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835